 HECK'S INC.263-Heck's Inc.andDorothy B., Stulberg,Esq. `Case .1'0-CA-2023024 November 1986SUPPLEMENTAL DECISION ANDORDERBYCHAIRMAN DOTSON AND MEMBERSJOHANSEN AND STEPHENSOn 29 November 1985 the Board issued its Deci-sion and Order in this case, affirming the finding ofthe administrative law judge that the Respondent,Heck's, Inc., had, among other things, dischargedemployee Kathleen Jackson in violation of Section8(a)(1) and (3), and ordering the Respondent tooffer Jackson reinstatement, with backpay.' A con-troversy having arisen over the amount of backpaydue Jackson, the Regional' Director for Region 10issued a backpay specification and notice of hearingon 16 July 1986,2 alleging the amount of backpaydue and notifying the Respondent that it must filean answer in conformance with the Board's Rulesand Regulations.3 As a measure of the backpaydue, the backpay specification used the earnings offour "replacement employees" since the time ofJackson's discharge. The specification then com-puted Jackson's backpay on the basis of the earn-ingsof those replacement employees from 24March 1984 to 14 January 1986.On 29 July the Respondent filed an answer tothe specification in which it challenged the back-pay computations described above on the basis thatthe replacement employees' duties and work habits"were sufficiently different from those of Jacksonas to make such comparison inappropriate."4 Theanswer contained no factual support for this con-tention.The answer further denied that Duncanand the other comparison employees "replaced"Jackson. It also alleged generally that Jackson hadnot exercised due efforts in securing interim earn-ings.1 277 NLRB 916 (1985).2All dates referto 1986 unless otherwise, specified.Thebackpay specification notified the Respondent that:[P]ursuant to Section 102.54 ofthe Board'sRules and Regulations,the Respondent shall, within fifteen(15) days of the date of thisSpecification,file withthe RegionalDirector,acting in this matter asan agent of the National Labor Relations Board,an original and four(4) copies ofan Answer tosaid Specification.To the extentthat suchAnswer failsto deny theallegationsof theSpecification in themanner requiredby theBoard'sRules and Regulations and the fail-ure to do so is not adequately explained, such allegations shall bedeemed to be admitted to be true and Respondent shall be precludedfrom introducing any evidence controvertmg them.4 For example,par. 2 of theanswer states that "Respondent denies theallegation of paragraph 2 and shows that employee Teresa Duncan'sduties and work habits were sufficiently different from thoseof Jacksonas to make such comparison inappropriate."By letter dated 5 August, counsel for the Gener-al Counsel informed the Respondent that its answerwas "both deficient and inadequate, and not in con-formance with the requirements of Section 102.54of the Board's Rules and Regulations. Specifically,your answer . . . does not set forth in detail Re-spondent's position as to the applicable premises orfurnish appropriate supporting figures."On ' 15 August the Respondent filed an amendedanswer containing, the denials of the 'originalanswer, but adding by way of explanation that theduties of the comparison employees "have beencharged [sic] due to a restructuring of the storeafter Jackson left and as a result thereof the dutiesof each employee listed therein has [sic] been dif-ferent than Jackson."On 27 August counsel for the General Counselfiledwith the Board a Motion to Transfer the Caseto the Board and for Partial Summary Judgment.He alleges that, except concerning the issue ofJackson'sinterimearnings,theRespondent'sanswer and amended answer fail to comply withrequirements of Section 102.54(b) and (c) of theBoard's, Rules and Regulations in that the Respond-ent has failed to offerthe namesof any other em-ployees that could be used for comparison; hasfailed to propose any alternative method of compu-tation; and has failed to provide any computationof Jackson's backpay based on its asserted conten-tions.Counsel for the General Counsel further al-leges that, although the Respondent claims that thecomparison employees did not "replace" Jackson,ithas not provided the names of employees whodid replace her, or any information on their earn-ings.Counsel for the General Counsel also allegesthat the Respondent's explanation in its amendedanswer (that the duties of the employees in ques-tion were changed because of a restructuring of itsfacility after Jackson's discharge) fails to demon-strate how its contention would affect the specifi-cation, and offers neither factual support nor alter-native computations. Accordingly, counsel for theGeneral Counsel alleges that the contentions of theRespondent's amended answer that fail to complywith the requirements of Section 102.54(b) of theBoard's Rules 'and Regulations should be stricken,and than the corresponding allegations of the back-pay specification should be deemed to be true asprovidedin Section102.54(c).5On 5 September the Board issued an order trans-ferring the proceeding to the Board and a Noticeto Show Cause why the General Counsel's MotionforPartialSummary Judgment should not besCounsel for the General Counsel does not seek summaryjudgmenton the issues of interim earnings or mitigation of damages.182 NLRB No. 43 264DECISIONSOF NATIONALLABOR RELATIONS BOARDgranted. On 16 September the Respondent filed ananswer to the Board's Notice to Show Cause, stat-ing inrelevant part that it would be difficult, if notimpossible, to explainin its answerall the differ-ences between Jackson's former duties and those ofthe comparison employees. Rather, the Respondentasserts, "this is what the backpay hearing is for."The Respondent thus asserts that its answer fullycomplies with the Board's Rules.The National Labor Relations Board has delegat-ed its authority in this proceeding to a three-member panel.On the entire record in this proceeding, theBoard makes the followingRuling on the Motion for Summary JudgmentSection 102.54(b) and (c) of the Board's Rulesand Regulations states, in pertinent part, that:(b)Contents of the answer to specification-...The respondent shall specifically admit,deny, or explain each and every allegation ofthe specification, unless the-respondent is with-out knowledge, in which case the respondentshall so state, such statement operating as adenial.Denials shall fairly meet the substanceof the allegations of the specification denied.When a respondent intends to deny only a partof an allegation,the respondent shall specifyso much of it as- is true and shall deny only theremainder.As to all matters within the knowl-edge of the respondent,including but not lim-ited to the various factors entering into thecomputation of gross backpay,a general denialshall not suffice.As to such matters, if the re-spondent disputes either the accuracy of thefigures in the specification or the premises onwhich they are based,he shall specificallystate the basis for his disagreement,settingforth in detail his position as to the applicablepremises and furnishing the appropriate sup-porting figures.(c)Effect of failure toanswer or to plead spe-cificallyand in detail to the specification.- .. .If the respondent files an answer to the specifi-cation but fails to deny any allegation of thespecification in the manner required by subsec-tion(b) of this section,and the failure so todeny is not adequately explained,such allega-tion shall be deemed to be admitted to be true,and may be so found by the Board without thetaking of evidence supporting such allegation,troducing any evidence controverting said al-legation.We agree with the General Counsel that the Re-spondent's amended answer to the backpay specifi-cation does not conform to the Board's require-ments about those compliance matters within itsknowledge. The answer asserts that certain allega-tions of the backpay specification are incorrect, butfails to offer any alternative formula or to furnishappropriate supporting figures for computing theamounts owed Jackson. It also fails ' to explain inwhat respect the duties of the comparison employ-ees differ from those formerly performed by Jack-son.Finally, it neither identifies the employeeswho, it contends, ^ replaced her nor provides any in-formation on their earnings. Those matters are in-disputably within the knowledge of the Respond-ent, and its failure to deny the specification as pre-scribed by Section 102.54(b), or to explain ade-quately its failure to do so, requires that those alle-gations of the specification be deemed admitted tobe true as provided in Section 102.54(c). Accord-ingly, the Board finds those allegations to be cor-rect and grants the General Counsel's Motion forPartial Summary Judgment.As noted previously, the General Counsel doesnot seek summary judgment with respect to theissues of Jackson's interim earnings or her efforts tomitigate her damages during the backpay period.The Respondent's general denial concerning theamounts of interim earnings, based on its generalassertion that Jackson failed to mitigate her dam-ages, is sufficient to require a hearing on the ques-tionof interim earnings.6However, as statedabove, we deem the Respondent to have admittedall other allegations in the backpay specifications tobe true.ORDERIT IS ORDERED that the General Counsel'sMotion for Partial Summary Judgment concerningall allegations in the backpay specification, exceptthe amount of interim earnings, be granted.IT IS FURTHER ORDERED that this proceeding beremanded to the Regional Director for Region 10for arranging and giving notice of a hearing beforean administrative law judge and that such proceed-ing be limited to the determination of the amountsof Kathleen Jackson's interim earnings.and the respondent shall be precluded from in-6 Portland Cement Co.,262 NLRB 365, 366 (1982).